DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of a preliminary amendment to the claims of application #16491967 received on 6/24/2022. Claims 2-3 and 7 are cancelled. Claims 1 and 6 are amended. Claims 4-5, 8-15 are previously presented. Claims 16-18 are newly added. Claims 1, 3-6 and 8-18 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 6/24/2022, with respect to claims 1, 6 and 18 have been fully considered.  The rejection of claims 1, 6 and 18 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-6, 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: While McClogan discloses (Fig. 4) a system and methods for interacting with a smart tool comprising:  a tubular body 52, a grip positioned at a first end of said tubular body (¶28; Fig. 4), a tightening head 58 positioned at a second end of said tubular body (¶27; Fig. 4), a tightening torque setting mechanism positioned inside said tubular body (¶30 - motor) for setting a reference tightening torque which has to be reached and not to be exceeded (¶39 - once the target work parameter has been met; ¶48 - maximum torque value or threshold in FT-LBS), an indicating device 32a for indicating when the set reference tightening torque has been reached (¶27, ¶31, ¶38-¶39 - once the target work parameter has been met), a recognition device 60 for recognizing an element to be tightened and/or elements that are positioned at the element to be tightened, said recognition device being connected to said tubular body (¶27, ¶34), and a controller 22 connected to said recognition device (¶24) and configured to associate a corresponding tightening torque design value with the element to be tightened (¶39, ¶48), wherein said controller is operatively interposed between said recognition device and said tightening torque setting mechanism (¶24, ¶30) so as to derive the tightening torque design value from the recognition device (¶34) and directly operate the tightening torque setting mechanism for automatically setting as a reference the tightening torque design value associated with the element recognized without operator intervention on the tightening torque setting mechanism (¶38 -  receives the data at 110 and determines a target work parameter relevant to operating on the workpeice 10, e.g. a torque setting; ¶48 - program an automatic torque stepping sequence e.g. as identified via the QR code affixed to the engine or workpiece), the cited prior art of record does not teach or fairly suggests a torque wrench for controlled tightening of threaded couplings, comprising: a tubular body, a grip positioned at a first end of said tubular body, a tightening head positioned at a second end of said tubular body, a tightening torque setting mechanism positioned inside said tubular body for setting a reference tightening torque which has to be reached and not to be exceeded, an indicating device for indicating when the set reference tightening torque has been reached, a recognition device for recognizing an element to be tightened and/or elements that are positioned at the element to be tightened, said recognition device being connected to said tubular body, and a controller connected to said recognition device and configured to associate a corresponding tightening torque design value with the element to be tightened, wherein the controller is operatively interposed between the recognition device and the tightening torque setting mechanism so as to derive the tightening torque design value from the recognition device and directly operate the tightening torque setting mechanism for automatically setting as a reference the tightening torque design value associated with the element recognized without operator intervention on the tightening torque setting mechanisms wherein the tightening torque setting mechanism is configured to be adjusted by rotating said grip or an adjusting ring nut positioned at said first end, an electric motor interposed between said controller and said grip or said adjusting ring nut, for rotating said grip or said adjusting ring nut to adjust the tightening torque setting mechanism to the corresponding tightening torque design value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/               Primary Examiner, Art Unit 2887